USCA4 Appeal: 21-6649      Doc: 20        Filed: 12/15/2022   Pg: 1 of 7




                                            UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 21-6649


        MICHAEL E. TORY, SR.,

                            Plaintiff - Appellant,

                     v.

        CLINT D. DAVIS, Warden at Keen Mountain Correctional Center; MARCUS
        ELAM, Regional Administrator for Western Region of the Virginia Department of
        Corrections; LIEUTENANT B. MITCHELL, Correctional Officer; MCGLOTHIN,
        Intel Officer at Keen Mountain Correctional Center; HAROLD W. CLARKE; A.
        DAVID ROBINSON; W. HOWARD, Intel Officer,

                            Defendants - Appellees,

                     and

        COMMONWEALTH OF VIRGINIA,

                            Defendant.



        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. Thomas T. Cullen, District Judge. (7:18-cv-00393-TTC-RSB)


        Submitted: December 1, 2022                               Decided: December 15, 2022


        Before KING, WYNN, and RICHARDSON, Circuit Judges.


        Vacated and remanded by unpublished per curiam opinion.
USCA4 Appeal: 21-6649      Doc: 20         Filed: 12/15/2022    Pg: 2 of 7




        Michael Ellery Tory, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-6649       Doc: 20         Filed: 12/15/2022      Pg: 3 of 7




        PER CURIAM:

               Michael E. Tory, Sr., a state prisoner, appeals the district court’s order granting

        summary judgment in favor of Defendants on his claims under the First and Fourteenth

        Amendments.      The district court found that Tory had not exhausted his available

        administrative remedies as to some claims, as required by the Prison Litigation Reform Act

        (“PLRA”), 42 U.S.C. § 1997e(a), and that Tory lacked standing to bring his remaining

        claims. We vacate the district court’s order and remand for further proceedings.

               We “review[] de novo the district court’s order granting summary judgment.”

        Jacobs v. N.C. Admin. Off. of the Cts., 780 F.3d 562, 565 n.1 (4th Cir. 2015); see Custis v.

        Davis, 851 F.3d 358, 361 (4th Cir. 2017) (applying de novo review to “dismissal for failure

        to exhaust available administrative remedies”). “A district court ‘shall grant summary

        judgment if the movant shows that there is no genuine dispute as to any material fact and

        the movant is entitled to judgment as a matter of law.’” Jacobs, 780 F.3d at 568 (quoting

        Fed. R. Civ. P. 56(a)). In determining whether a genuine issue of material fact exists, “we

        view the facts and all justifiable inferences arising therefrom in the light most favorable

        to . . . the nonmoving party.”      Id. at 565 n.1 (internal quotation marks omitted).

        “Credibility determinations, the weighing of the evidence, and the drawing of legitimate

        inferences from the facts are jury functions, not those of a judge . . . ruling on a motion for

        summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

               Tory alleged, inter alia, that Defendants improperly rejected several electronic

        images that had been sent to Tory while he was in prison, and that Defendants failed to

        provide notice of the rejections. Specifically, Tory alleged that his sister sent him such

                                                      3
USCA4 Appeal: 21-6649       Doc: 20         Filed: 12/15/2022      Pg: 4 of 7




        images on March 8, 2018, and April 5, 2018, but that he did not discover that these images

        had been sent to him until an April 7, 2018, phone conversation with his sister. Tory further

        asserted that on July 12, 2018, an individual sent him an email, to which similar images

        were attached, but that he likewise did not know the attached images had been rejected

        until July 20, 2018, when he was able to access his email after his transfer to another

        facility.

                The PLRA requires that inmates exhaust all available administrative remedies

        before filing an action challenging prison conditions in federal court. 42 U.S.C. § 1997e(a).

        “[P]roper exhaustion of administrative remedies . . . means using all steps that the agency

        holds out, and doing so properly,” to allow the agency a full and fair opportunity to address

        the issues on the merits. Woodford v. Ngo, 548 U.S. 81, 90 (2006). However, because

        “failure to exhaust is an affirmative defense under the PLRA,” defendants bear the burden

        of establishing that a prisoner failed to exhaust his administrative remedies. Jones v. Bock,

        549 U.S. 199, 216 (2007).

                The district court rejected Tory’s claims relating to the removal of the March 8 and

        July 12 images, finding that Tory failed to exhaust his administrative remedies pursuant to

        Virginia Department of Corrections (“VDOC”) policy. Specifically, the district court

        found that, although Tory filed informal complaints with respect to these claims, he failed

        to file a regular grievance as to either, and that he did not allege that he was prevented from

        doing so. However, Tory demonstrated that he filed grievances with respect to the March

        8 and July 12 images and that Defendants received them. The record also suggests that



                                                      4
USCA4 Appeal: 21-6649       Doc: 20         Filed: 12/15/2022      Pg: 5 of 7




        Defendants rejected these two grievances at intake as untimely and that these

        determinations were upheld, not that Tory failed to file the grievances at all.

               Moreover, Tory asserted below, as he does on appeal, that Defendants improperly

        rejected the two grievances at intake, rendering administrative remedies unavailable to him.

        Ross v. Blake, 578 U.S. 632, 642-44 (2016) (describing circumstances in which

        administrative remedies may be unavailable). Pursuant to VDOC policy at the time of

        Tory’s grievances, a prisoner did not exhaust his administrative remedies until he filed a

        grievance and appealed that grievance to the highest eligible level of appeal. Defendants’

        rejection of Tory’s two grievances at intake rendered it impossible for Tory to exhaust his

        administrative remedies as to the removal of the March 8 and July 12 images. Therefore,

        if Defendants incorrectly rejected intake of these grievances, administrative remedies may

        have been unavailable to Tory. Because the district court did not address Tory’s arguments

        that Defendants thwarted his ability to exhaust his administrative remedies, we conclude

        that vacatur is appropriate, so that the court may consider whether the administrative

        process was available to Tory with respect to the removal of the March 8 and July 12

        images.

               We next turn to the district court’s dismissal of Tory’s claims regarding the rejection

        of images allegedly sent to him on April 5, 2018. We review de novo a district court’s

        dismissal for lack of standing. Episcopal Church in S.C. v. Church Ins. Co. of Vt., 997

        F.3d 149, 154 (4th Cir. 2021). To demonstrate standing, “a plaintiff must have (1) suffered

        an injury in fact; (2) that is fairly traceable to the challenged conduct of the defendant; and

        (3) that is likely to be redressed by a favorable judicial decision.” Id. at 155 (internal

                                                      5
USCA4 Appeal: 21-6649        Doc: 20         Filed: 12/15/2022     Pg: 6 of 7




        quotation marks omitted). “Critically, the procedural posture of the case dictates the

        plaintiff’s burden as to standing.” Beck v. McDonald, 848 F.3d 262, 270 (4th Cir. 2017).

        Because the district court dismissed these claims at the summary judgment stage, Tory

        could not rely on “mere allegations, but [was required to] set forth by affidavit or other

        evidence specific facts, which for purposes of the summary judgment motion [would] be

        taken to be true.” Id. (internal quotation marks omitted).

               The district court found that Tory failed to offer any evidence apart from his bare

        assertion that he was sent an image on April 5 and that it was removed. The district court

        noted that Defendants had denied that any images were removed on that date and that

        Defendants’ denial was supported by Defendants’ own assertions. However, the district

        court appears to have overlooked Tory’s sister’s notarized affidavit, in which she explicitly

        stated that she had sent Tory an image on April 5, 2018. As we have made clear, at the

        summary judgment stage, “[a] district court may not weigh the evidence or make credibility

        determinations, and is not in a position to disregard stories that seem hard to believe.”

        Harris v. Pittman, 927 F.3d 266, 272 (4th Cir. 2019) (cleaned up); see Raynor v. Pugh, 817

        F.3d 123, 130 (4th Cir. 2016) (“[W]here affidavits present conflicting versions of the facts

        which require credibility determinations, summary judgment cannot lie.” (internal

        quotation marks omitted)).

               Accordingly, we vacate the district court’s order and remand for further proceedings

        consistent with this opinion. * We deny Tory’s motion to appoint counsel. We dispense


               *
                   We express no opinion as to the underlying merits of Tory’s constitutional claims.

                                                       6
USCA4 Appeal: 21-6649      Doc: 20        Filed: 12/15/2022     Pg: 7 of 7




        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                   VACATED AND REMANDED




                                                    7